DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed 04/07/2022 which claims 1-20 have been presented for examination.
Acknowledgment is made that this application is a continuation of U.S. Patent Application No. 17/008,662, filed on September 1, 2020, which is a continuation of U.S. Patent Application No. 15/809,259, filed on November 10, 2017, now issued as U.S. Patent 11,143,913, which claims priority from and the benefit of U.S. Provisional Patent Application No. 62/421,454, filed on November 14, 2016; U.S. Provisional Patent Application No. 62/422,157, filed on November 15, 2016; and U.S. Provisional Patent Application No. 62/436,553, filed on December 20, 2016.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 04/07/2022, 07/20/2022, and 11/02/2022 have been considered by the examiner.

Drawings
The drawings were received on 04/26/2022.  These drawings are acceptable.

Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0001], insert “now issued as U.S. Patent No. 11,300,830,” after “September 1, 2020,” (see line 2).  
In paragraph [0001], insert “No.” after “U.S. Patent” (see line 3).  
Appropriate correction is required.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Regarding claim 1, substitute “light emitting diode chip” with – plurality of light emitting diode chips – (see line 9).  
Regarding claim 1, insert “plurality of” before “light emitting diode chips” (see line 14).
Regarding claim 7, substitute “the thickness” with – a thickness – (see line 1); and “light emitting diode chip” with – plurality of light emitting diode chips – (see lines 2 and 3, respectively).  
Regarding claim 14, substitute “light emitting diode chip” with – plurality of light emitting diode chips – (see line 9).  
Regarding claim 16, substitute “light emitting diode chip” with – plurality of light emitting diode chips – (see lines 2 and 3, respectively).  
Claims 2-6, 8-13, 15, and 17-20 are objected to since they are dependent upon an objected claim.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-6, and 8-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11,300,830 (‘830). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claimed invention and the ‘830 Patent claim similar subject matter.  For instance, in claim 1 of the present claimed invention and the ‘830 Patent, the Applicant claim:
A display apparatus comprising:
a frame (see col. 20, line 17 of the ‘830 Patent);
a plurality of light emitting diode chips regularly arranged on the frame (see col. 20, lines 18-19 of the ‘830 Patent);
an optical part disposed on the plurality of light emitting diode chips and comprising a display panel and at least one of a phosphor sheet and an optical sheet (see col. 20, lines 20-22 of the ‘830 Patent);
a light guide plate disposed between the frame and the optical part to cover the plurality of the light emitting diode chips (see col. 20, lines 23-25 of the ‘830 Patent);
at least one reflector disposed between the frame and the light guide plate, the at least one reflector being configured to reflect at least part of light emitted from the light emitting diode chip to direct at least part of light emitted therefrom to the light guide plate (see col. 20, line 26-32 of the ‘830 Patent); and
a first-type electrode and a second-type electrode (see col. 20, line 33 of the ‘830 Patent), 
wherein the plurality of light emitting diode chips are arranged in a matrix to be separated from each other at a constant interval (see col. 20, lines 34-36 of the ‘830 Patent), and 
wherein at least one of the light emitting diode chips is a flip-chip type and includes a first-type semiconductor layer electrically connected to the first-type electrode and a second-type semiconductor layer electrically connected to the second-type electrode (see col. 20, lines 37-41 of the ‘830 Patent).
As to claims 2-3, 5-6, and 8-13 of the present claimed invention, the ‘830 Patent meets all the limitations as set forth in claims 2-10.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,300,830 (‘830) in view of Jang et al. (US 9,475,984) (hereinafter Jang). The teachings of the ‘830 Patent have been discussed above.
The ‘830 Patent fails to claim the display apparatus according to claim 1, wherein the phosphor sheet contains at least one of quantum dots.
Jang discloses a quantum dot phosphor for light emitting diodes (see abstract). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Jang and the ‘830 Patent in order to improve the light emitting efficiency of the light emitting diode chips. 

Allowable Subject Matter
Claims 1-13 would be allowable upon the timely filing of a terminal disclaimer. 
Claims 14-20 are allowable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to independent claim 1, the prior art of record, taken alone or in combination, fails to teach, in conjunction with other limitations in the claim, a display apparatus comprising:
a light guide plate disposed between the frame and the optical part to cover the plurality of the light emitting diode chips;
at least one reflector disposed between the frame and the light guide plate, the at least one reflector being configured to reflect at least part of light emitted from the light emitting diode chip to direct at least part of light emitted therefrom to the light guide plate; and
a first-type electrode and a second-type electrode, and 
wherein at least one of the plurality of light emitting diode chips is a flip-chip type and includes a first-type semiconductor layer electrically connected to the first-type electrode and a second-type semiconductor layer electrically connected to the second-type electrode.
With respect to independent claim 14, the prior art of record, taken alone or in combination, fails to teach, in conjunction with other limitations in the claim, a display apparatus comprising:
a light guide plate disposed between the frame and the optical part to cover the plurality of the light emitting diode chips;
at least one reflector disposed between the frame and the light guide plate, the at least one reflector being configured to reflect at least part of light emitted from the light emitting diode chips to direct at least part of light emitted therefrom to the light guide plate; and
a reflection sheet disposed between the light guide plate and the frame and separated from each of the plurality of light emitting diode chips.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL A TAYLOR whose telephone number is (571)272-2403. The examiner can normally be reached Monday, Tuesday, and Thursday between 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL A TAYLOR/Examiner, Art Unit 2876                                                                                                                                                                                                        

/THIEN M LE/Primary Examiner, Art Unit 2876